Title: To Thomas Jefferson from G. Louis de Golz, 15 September 1802
From: Golz, G. Louis de
To: Jefferson, Thomas


          
            Sir!
            Newburyport—Massachusettsthe 15th: Septembr: 1802.
          
          Pardon my boldness in sending this letter as an humble suitor in my behalf, to entreat Your kind and benevolent Patronage and protection in my present distressing situation, having been deprived of my property by the late desolation dd: 5 Febry: a.c., of Cape François, where unluckily I then happened to be with my property consisting of Merchandises consumed by the flames. Now an unfortunate foreigner, placed in a distant Country, where every one is Suspicious of my character, activity &c: borne down by distress, Want, and despair of Success or application, and deprived even of the Small money of defraying the expences of a Voyage to my Native Country to Swisserland, or any other Part of Europe, where my Character, and abilities are already known, and where of Course, I should find some eligible employment, by which means I then might Repair my losses, or at least prevent the dreadful idea of inevitable destruction. Thus, my situation being exceedingly distressing, I presume to crave Your leave to lay at Your feet, my best tribute of duty and thankfulness, for any employment and application of my best services; I will readily accept of any employment, however small the income, as of a clerk or any thing else. I would only wish for an opportunity, when I might be able to develope my real activity, and abilities connected with the most sober Character.
          Honoured Sir! Pardon my importunity in presenting You, tho’ against the rules of delicacy and decorum, the enclosed analytical Sketch or description of my Circumstances and situation—
          Whatever Your pleasure shall be, I entirely submit to Your discretion, and shall rest satisfied with Your disposition of my services. Let me hear soon good news, which may releive and rejoice me; let me be removed hence wheresoever You please, and give me liberty to importune You, to lay Your Command upon me, that I might have soon occasion for paying You my best tribute of duty and Gratitude.
          Sir! Your most humble Servant
          
            G. Louis De Golz
          
          
          
            P:S. My direction or rather that of letters for me is to Mr: Ralph Cross—Collector of the District of Newburyport.
          
        